DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites that the strip pull-on device engages the wedge strips after they are expanded upon the expander. However, the wedge strips are only described either as being applied directly to the carcass on the cylindrical tire building drum ([036] as “shoulder wedge components”) or sandwiched between the inner liner and the ply in the band ([028] as the “gum strip/strip wedge material”). While the band (including the gum strip) may be moved by a device (“pull-on ring”) to the building drum ([029]), the specification never describes the wedge strips themselves being engaged by a device to be pulled over the building drum. As the wedge strips are sandwiched between the inner liner and the ply, the device would be unable of directly engaging the wedge strips. Furthermore, the specification is silent as to whether the gum strip is applied to the inner liner and then the expander is brought to the expanded position or if the gum strips are applied to the expander when the expander is in the 
	As claims 6-9 depend directly on claim 1, they stand rejected for similar reasons.
Claim 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a strip pull-on device” that is capable of “engaging the wedge strips after expansion to a desired diameter on the expander” and “moving transversely between the expander and the building drum” and a “pull-on ring” for “clamping the ply structure to the expander and pull[ing] the ply structure over the expander”. However, the specification discloses that both the “pull-on ring” and the “band pull-on” (to be considered the equivalent of claimed “strip pull-on device”) as devices that engage the band/carcass and pull the band/carcass over to the first stage building drum ([029] for the pull-on ring, [036, 046] for the band pull-on). Furthermore, Fig. 2 of the application only shows one such transfer device (“band pull-on” (40)) that is able to accomplish the actions of both the pull-on ring and the strip pull-on device. There is confusion as to whether the specification discloses two separate devices for transferring the bead/carcass to the building drum or the same device with different names at different instances. Consequently, it is unclear when reading claim 1 in light of the specification whether claim 1's recitation of a strip pull-on device and a pull-on ring require to separate devices or are to the same device. For the purposes of examination, the strip pull-on device and the pull-on ring will be considered the same device.
	As claims 6-9 depend directly on claim 1, they stand rejected for similar reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941) and Iwayama (US20130169974).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:
a cylindrical tire building drum (“building drum” (128) for receiving a ply structure;
an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));
an expander for the ply structure ("expander" (120)), the expander having a turret (“turret” (124)) for rotating the expander thereabouts to a position aligned with a strip pull-on device (“band pull-on” (126)), the strip pull-on device engaging the wedge strips after expansion to a desired diameter on the expander, the desired diameter allowing the wedge strips to be pulled over the building drum aligned with the strip pull-on device by moving transversely between the expander and the building drum (C5 L4-20, noting that band pull-on (126) would be capable of engaging the wedge strips as claimed);
a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull-on" (126)).
	However, Brown does not explicitly disclose that the apparatus comprises a knife for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the 
	Similar to Brown, Leblond teaches an apparatus for applying tire components to a building drum to create a tire. In particular, Leblond (Fig 1) teaches that prior to being applied to a building drum, a knife (“rotary knife” (9)) is used to split a strip of material (“preshaped strip”) into two halves (“half-strips”) (C4 L32-38). As the strip from a single source can be divided into two equal strips with a simple knife, as compared to having two separate sources (with their own equipment to operate) to supply each strip individually, the use of the rotary knife simplifies operation of the process.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire components can be measured and inspected prior to placement on the tire ([0124, 0126]), improving quality control.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the camera (113) of Iwayama in modified Brown. One would have been motivated to do so to improve quality control of the overall process.
	As to the wedge strips having a triangular shaped-cross-section to match the shoulder curvature of the tire, supporting the edge of a belt structure as the ply structure curves radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire, Examiner notes that claim 1 is 
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).
	Regarding claim 7, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Leblond teaches that the cutting device splits the strip of material with a planar, vertical cut (Fig 1, C4 L34-37).
	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as the apparatus is capable of accepting and working upon any ply material (including carcass and belt plies), the recitation of a belt ply does not add any limitations to the device. See MPEP 2115.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941), Iwayama (US20130169974) and Arai (US4082132).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:

an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));
an expander for the ply structure ("expander" (120)), the expander having a turret (“turret” (124)) for rotating the expander thereabouts to a position aligned with a strip pull-on device (“band pull-on” (126)), the strip pull-on device engaging the wedge strips after expansion to a desired diameter on the expander, the desired diameter allowing the wedge strips to be pulled over the building drum aligned with the strip pull-on device by moving transversely between the expander and the building drum (C5 L4-20, noting that band pull-on (126) would be capable of engaging the wedge strips as claimed);
a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull-on" (126)).
	However, Brown does not explicitly disclose that the apparatus comprises a knife for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the second wedge strip thereby having equal widths, supporting edges of a belt structure as ply structure curves radially downward into a sidewall area of the cured tire and matching a shoulder curvature of the cured tire, nor a camera for verifying a shape of the strip of material before the knife splits the strip of material.
	Similar to Brown, Leblond teaches an apparatus for applying tire components to a building drum to create a tire. In particular, Leblond (Fig 1) teaches that prior to being applied to a building drum, a knife (“rotary knife” (9)) is used to split a strip of material (“preshaped strip”) into two halves (“half-strips”) (C4 L32-38). As the strip from a single source can be divided into two equal strips with a simple 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire components can be measured and inspected prior to placement on the tire ([0124, 0126]), improving quality control.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the camera (113) of Iwayama in modified Brown. One would have been motivated to do so to improve quality control of the overall process.
	Modified Brown is considered to address the wedge strips having the triangular cross-section, supporting the belt structure edges as the ply structure curves radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire as set forth above; however, in the alternative, if these limitations are considered to further limit the apparatus's structure:
	Although modified Brown does not explicitly teach that the wedge strips can have a triangular cross-section to match a shoulder curvature of a cured tire, that they support the belt structure edges as the ply structure curves radially downward into a sidewall area of the tire and that they match a shoulder curvature of the tire, it is well known in the art that tire components can have such a shape during the manufacturing process. For example, Arai (Fig 3) teaches that in constructing a tire, it is desired that the strip (“cushion member” (7)) have a triangular cross-section (C2 L40-41), that they support the belt structure edges as the ply structure curves radially downward into a sidewall area of 
	It would have been obvious to one of ordinary skill at the earliest effective priority date of the instant application to have configured the apparatus to produce wedge strips having their specified shape as taught by Arai in modified Brown. One would have been motivated to do so to reduce uneven tread wear and reduce the chance of separation failure.
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).
	Regarding claim 7, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Leblond teaches that the cutting device splits the strip of material with a planar, vertical cut (Fig 1, C4 L34-37).
	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as the apparatus is capable of accepting and working upon any ply material (including carcass and belt plies), the recitation of a belt ply does not add any limitations to the device. See MPEP 2115.

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach all the limitations of claim 1, including the strip pull-on device and the actions capable of by it. Examiner disagrees, noting that based on the current indefiniteness of claim 1 and [036] of the specification in regards to the strip pull-on device and the current interpretation of the strip pull-on device being the same device as the pull-on ring (which is disclosed by Brown) as set forth above, Brown’s band pull-on (126) is fully capable of capable engaging expanded wedge strips on the expander and pulling them over to the aligned building drum (C5 L4-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749